   Case: 4:21-cv-01085-NAB Doc. #: 3 Filed: 09/07/21 Page: 1 of 2 PageID #: 11




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

TERRY A. WEBB,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
       v.                                         )            No. 4:21-cv-01085-NAB
                                                  )
GKN AEROSPACE, et al.,                            )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on a civil action filed by self-represented plaintiff Terry

A. Webb. (Docket No. 1). The complaint is not on a Court-provided form, as required. See E.D.

Mo. L.R. 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should be filed

on Court-provided forms”). Furthermore, plaintiff has not filed a motion for leave to proceed in

forma pauperis or paid the filing fee. These deficiencies must be addressed before plaintiff’s case

can continue.

       The Court will therefore direct the Clerk of Court to send to plaintiff a copy of the Court’s

employment discrimination form. Plaintiff should fill out the form in its entirety, following the

directions contained therein. He should also attach a copy of his charge of discrimination with the

Equal Employment Opportunity Commission and a copy of his right-to-sue letter. Additionally,

plaintiff must either file a motion for leave to proceed in forma pauperis or pay the full filing fee.

       The Court will give plaintiff thirty (30) days in which to comply with this order. If plaintiff

does not file an amended complaint on the Court-provided form within thirty (30) days, this action

will be dismissed without prejudice and without further notice. Likewise, if plaintiff fails to either
   Case: 4:21-cv-01085-NAB Doc. #: 3 Filed: 09/07/21 Page: 2 of 2 PageID #: 12




file a motion for leave to proceed in forma pauperis or pay the filing fee within thirty (30) days,

this action will be dismissed without prejudice and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court’s employment discrimination form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the Court-

provided form within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff does not file an amended complaint on the

Court-provided form within thirty (30) days of the date of this order, this action will be dismissed

without prejudice and without further notice.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court’s motion for leave to proceed in forma pauperis form.

       IT IS FURTHER ORDERED that plaintiff must either file a motion for leave to proceed

in forma pauperis or pay the filing fee within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff does not either file a motion for leave to

proceed in forma pauperis or pay the filing fee within thirty (30) days of the date of this order,

this action will be dismissed without prejudice and without further notice.




                                                  NANNETTE A. BAKER
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 7th day of September, 2021.




                                                 2
